Title: To Thomas Jefferson from John L. E. W. Shecut, 4 March 1807
From: Shecut, John L. E. W.
To: Jefferson, Thomas


                        
                            Esteemed Sir,
                            
                            Charleston S Carolina 4h March 1807.
                        
                        I do myself the pleasure of presenting to you, thro’ the Medium of Doctr Mitchell of New York, the first
                            Volume of Flora Caroliniensis—It is not alone from the regard I have to you as Our beloved Chief Magistrate that induced
                            me to send it; But because you are not only an Advocate for, but a Promoter and encourager of American Arts and Sciences
                            that I am more immediately induced to forward it—Be pleased Sir to accept it, I trust, it may afford you a few moments
                            amusement, in hours not immediately occupied with subjects of greater importance—and with it the assurances of my esteem,
                            and Respect with which I remain 
                  Your very Obed. Servt.
                        
                            J L E W Shecut
                            
                        
                    